COURT OF APPEALS OF VIRGINIA


Present:    Judges Benton, Humphreys and Senior Judge Overton


TRELLIS CAFÉ RESTAURANT AND GRILL
 AND MERCHANTS OF VIRGINIA GROUP
 SELF-INSURANCE ASSOCIATION
                                             MEMORANDUM OPINION*
v.   Record No. 0499-03-1                         PER CURIAM
                                                 JULY 1, 2003
JEAN B. DANO


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Arthur T. Aylward; Thomas C. Bunting;
             Midkiff, Muncie & Ross, P.C., on briefs), for
             appellants.

             (Stephen F. Forbes; Mark C. Grohler;
             Forbes & Broadwell, on brief), for appellee.


     Trellis Café Restaurant and Grill and its insurer contend

the Workers' Compensation Commission erred in finding that

(1) Jean B. Dano sustained a low back injury as a result of her

November 13, 1998 compensable injury by accident; (2) Dano

proved that she developed Chronic Regional Pain Syndrome/Reflex

Sympathetic Dystrophy (CRPS/RSD) as a result of her injury by

accident; (3) Dr. Mark Newman's opinions were credible;

(4) Dano's fall on January 14, 2001 was caused, in part, by her

compensable knee injury; and (5) Dano's January 14, 2001 fall

was causally related under the "two causes rule" to her


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
compensable knee injury.   Upon reviewing the record and the

parties' briefs, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.

Rule 5A:27.

                                 I.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.    R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Furthermore, we will uphold on appeal the commission's factual

findings if they are supported by credible evidence.    See James

v. Capitol Steel Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d

487, 488 (1989).   "Questions raised by conflicting medical

opinions must be decided by the commission."    Penley v. Island

Creek Coal Co., 8 Va. App. 310, 318, 381 S.E.2d 231, 236 (1989).

                           Low Back Injury

     The commission affirmed the deputy commissioner's finding

that Dano's claim associated with her low back injury was barred

by the statute of limitations.   Dano did not appeal that ruling.

Thus, the issue whether the commission erred when it found that

Dano sustained a low back injury at the time of her compensable

November 13, 1998 injury by accident is moot.   We, therefore,

will not address it on appeal.

                              CRPS/RSD

     In ruling that Dano proved that she developed CRPS/RSD as a

result of her compensable November 13, 1998 injury by accident,
                              - 2 -
the commission gave greater weight to the opinions of Dr. Mark

Newman and Dr. Jeffrey D. Moore, the treating physicians.   In so

ruling, the commission made the following findings:

          [Dano] suffered from a significant
          work-related injury to her left knee
          necessitating two surgeries. While we
          recognize that the pain in [Dano's] left
          knee improved throughout 1999 to the point
          that Dr. Newman believed she could return to
          work with certain limited restrictions, we
          also note that [Dano] continued to complain
          of pain in her left knee from the time of
          her industrial accident until immediately
          before her fall on January 14, 2001. In the
          opinion of Dr. Newman, [Dano] developed
          CRPS/RSD as a direct result of her
          work-related injury and that her CRPS/RSD
          caused her continued pain after her two
          surgeries in 1999.

               Dr. Newman's opinion is supported by
          the conclusion of Dr. Moore, another of
          [Dano's] treating physicians, who thought
          [Dano] was "dealing with a RSD process" when
          he referred her to Dr. Newman. Dr. Gibson,
          an orthopedist, also examined [Dano] on
          October 5, 1999, and concluded that [she]
          "probably" suffered from RSD.

               In contrast, Dr. Ross, who examined
          [Dano] on behalf of the employer on October
          13, 1999, questioned [Dano's] diagnosis of
          CRPS/RSD. However, Dr. Ross acknowledged
          that there was a temperature differential
          between [Dano's] two limbs -- a symptom of
          CRPS/RSD. Dr. Ross also did not completely
          rule out the possibility that [Dano]
          suffered from CRPS/RSD when he noted that
          her positive reaction to a lumbar
          sympathetic block "would support the
          diagnosis of [RSD/CRPS]."

               The only doctor who has definitely
          opined that [Dano] did not develop CRPS/RSD
          as a result of her injury on November 13,
          1998, is Dr. Broder. Dr. Broder never
                              - 3 -
          examined [Dano]. He merely examined [her]
          medical records and his review of those
          records appears to have been selective and
          somewhat flawed. Moreover, while Dr.
          Newman's expertise is the field of pain
          management and thereby implies a certain
          degree of experience in diagnosing CRPS/RSD,
          Dr. Broder's area of expertise is unclear
          from the record.

               We also reject the employer's attempt
          to discredit Dr. Newman's diagnosis of
          CRPS/RSD based upon [Dano's] alleged failure
          to advise Dr. Newman of her assault of 1999.
          Dr. Newman never testified that [Dano] did
          not, in fact, advise him of this incident.
          Instead, he testified that he did "not
          recall" if she did. Regardless,
          Dr. Newman's letter dated October 25, 1999,
          to Dr. Moore reflects that [Dano] did tell
          Dr. Newman about her assault soon after it
          occurred.

     "Medical evidence is not necessarily conclusive, but is

subject to the commission's consideration and weighing."

Hungerford Mechanical Corp. v. Hobson, 11 Va. App. 675, 677, 401

S.E.2d 213, 215 (1991).   In its role as fact finder, the

commission was entitled to weigh the medical evidence.   It did

so and accepted the opinions of the treating physicians, while

rejecting the contrary opinions of Dr. Ross and Dr. Broder.

"The fact that there is contrary evidence in the record is of no

consequence if there is credible evidence to support the

commission's finding."    Wagner Enters., Inc. v. Brooks, 12

Va. App. 890, 894, 407 S.E.2d 32, 35 (1991).   The opinions of

Dr. Newman and Dr. Moore constitute credible evidence to support

the commission's decision.

                                - 4 -
                    Dano's January 14, 2001 Fall

     Dano testified that on January 14, 2001, immediately before

she fell and broke her leg, she "had some twitching in [her]

left knee, and [she] went to step down, and it didn't hold [her]

weight, and [she] fell."   As fact finder, the commission

accepted Dano's testimony regarding the January 14, 2001

accident as credible.   The commission also concluded that no

evidence in the record established that Dano ever told anyone

that she "slipped and fell down while walking on wet stairs at

home."    It is well settled that credibility determinations are

within the fact finder's exclusive purview.    Goodyear Tire &

Rubber Co. v. Pierce, 5 Va. App. 374, 381, 363 S.E.2d 433, 437

(1987).

     Based upon Dano's testimony and the medical evidence, the

commission ruled that Dano's January 14, 2001 fall was caused,

in part, by her pre-existing left knee condition.   In so ruling,

the commission found as follows:

            As late as January 10, 2001, just four days
            before her accident, [Dano] complained of "a
            grinding sensation with either going up or
            down stairs" and "an intermittent sharp,
            stabbing sensation at the inferior medial
            portion of her patella." These complaints
            of pain are consistent with [Dano's] later
            description of her fall.

                 We acknowledge that [Dano's] treating
            physician has opined that her fall on
            January 14, 2001, was caused, at least in
            part, by a back spasm. However, he also
            opined that [Dano] probably would have
            fallen due to the condition of her knee even
                                - 5 -
          if she had not suffered from back pain
          before she fell. [Dano] testified that she
          fell after she felt a back spasm and after
          she felt a sensation in her left knee. We
          conclude, therefore, that [Dano] fell
          because of two causes, one of which -- her
          back pain -- relates to an injury which is
          barred by the statute of limitations and one
          of which -- the pre-existing condition of
          her left knee -- was a compensable injury.

     The "two-causes rule" provides that a condition which has

two causes, one related to a work injury, and one not, is

compensable and the treatment of that condition is the

employer's responsibility.   See Shelton v. Ennis Bus. Forms,

Inc., 1 Va. App. 53, 55, 334 S.E.2d 297, 299 (1985).     In

addition, the commission may consider the testimony of a

claimant in determining causation.     Henrico County School Bd. v.

Etter, 36 Va. App. 437, 444, 552 S.E.2d 372, 375 (2001).

Contrary to employer's argument, the "more probable than not

rule" is not applicable to this case because that rule

"'addresses those cases where only one of a number of possible

factors caused the disability.'"     Id. at 446, 552 S.E.2d at 376

(citation omitted).

     Dano's testimony, the medical records substantiating her

continuing complaints of ongoing knee pain, and Dr. Newman's

opinion provide credible evidence to support the commission's

finding that Dano's January 14, 2001 fall was caused, in part,

by her compensable November 13, 1998 knee injury.    Accordingly,

that finding is binding and conclusive upon us on appeal.

                               - 6 -
                          II.

For these reasons, we affirm the commission's decision.

                                                   Affirmed.




                         - 7 -